Whitfieíld, O. J.,
delivered the opinion of the court.
We think there should have been a continuance, or at least a postponement, of this ease until the witness Brassfield could have been procured. The defendant in his application stated that he expected to prove by Brassfield that he was the one who moved the deceased before the inquest was held, and placed him in the bed before any one else arrived at said scene. Looking to the whole record as to the diligence of defendant in trying to procure Brassfield’s attendance, we think it cannot fairly be said that there was any lack of reasonable diligence on the part of the defendant in this respect., The theory of the state, as frankly stated at the bar, is that this was a cold-blooded assassination, and the reliance of the state, for support of this theory, is upon the physical facts, location of the body, and the location of the blood on the bed and on the wall. If the testimony of the defendant is to be believed, it was a clear case of self-defense. It is not denied that the deceased was armed with a pistol. One witness states that he found the pistol lying at his right side in the bed and that the brains and blood were scattered all over the head of the bed, and on the ceiling and on one of the walls. He says the deceased’s right hand was right where the pistol was, and he expressly states that the blood and brains on the wall were about four and one-half feet up from the floor. This is most significant in the *761case. It is extremely difficult to understand lrow this blood could have been that high upon the side of the wall if the deceased had been shot whilst he was lying asleep in bed.
Defendant states that the deceased shot at him with a pistol, and that the ball entered near the fireplace. There seems to have been a shot in the fireplace made by a bullet. One of the witnesses states that the place in the fireplace, where the bullet was supposed to have struck, looked like a fresh place; that it was not black right in the hole. He says the pistol was loaded all around when he saw it, but that there was one empty shell in the bed. When it is considered, in view of all this uncertainty as to the position the.deceased was in when shot, especially when regard is had to the indisputable fact that the blood and brains were four and one-half feet up from the floor on the side of the wall, and when regard is had to the further fact that according to the application for the continuance Brassfield was the first man in the room, and that he is said to have placed the body on the bed, it certainly becomes clear that it was vital to the defendant’s cause, and to a fair trial in the case, that Brassfield should have been secured and his testimony heard.
For the error of the court in refusing either to continue or postpone the case so as to secure this very vital testimony, the judgment is reversed, and the cause remanded for a new trial.